Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of September 3, 2019 and
is entered into by and between SPRING BANK PHARMACEUTICALS, INC., a Delaware
corporation (“Spring Bank”), and SPEROVIE BIOSCIENCES, INC., a Delaware
corporation (“Sperovie” and together with Spring Bank, individually and
collectively, jointly and severally, “Borrower”), Pontifax Medison Finance
(Israel) L.P. and Pontifax Medison Finance (Cayman) L.P. (collectively, referred
to as “Lender”) and Pontifax Medison Finance GP, L.P., in its capacity as
administrative agent and collateral agent for itself and Lender (in such
capacity, “Agent”).

RECITALS

A.Borrower has requested Lender to make available to Borrower a loan or loans in
an aggregate principal amount of up to Twenty Million Dollars ($20,000,000.00)
(the “Term Loan”); and

B.Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1.Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question or (b) any
Person directly or indirectly owning, controlling or holding the power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, (c) any Person twenty percent (20%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities. As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, neither Lender, Agent nor any of their
Affiliates shall be deemed to be an Affiliate of Borrower for purposes of this
Agreement or any other Loan Document.

“Agent” has the meaning given to such term in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means the last Business Day prior to the lapse of 24 months
following the Closing Date.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

“Assignee” has the meaning given to such term in Section 11.13.

“Authorized Shares” has the meaning given to such term in Section 5.21.

 

--------------------------------------------------------------------------------

 

“BioHEP License” means that Amended and Restated License Agreement by and
between BioHEP Technologies LTD and Spring Bank Pharmaceuticals, Inc., dated as
of January 14, 2016.

“Blocked Person” means: (a) a Person listed in the annex to, or that is
otherwise subject to the provisions of, Executive Order No. 13224, (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” has the meaning given to such term in the preamble to this Agreement.

“Borrower Products” means all products, technical data or technology currently
being developed, manufactured or sold by Borrower or which Borrower intends to
sell, manufacture, license, or distribute in the future including any products
or service offerings under development, collectively, together with all
products, technical data or technology that have been sold, developed, licensed
or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York or the Commonwealth of
Massachusetts are closed for business.

“Cash” means all cash and Cash Equivalents.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any state
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) certificates of deposit
issued.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
or sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower, in each case in which the holders of
Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Spring Bank is the surviving
entity. Notwithstanding the foregoing, a sale of Borrower’s equity securities in
a public offering or to venture capital or private equity investors shall not
constitute a “Change in Control” so long as Borrower identifies to the Agent the
venture capital or private equity investors at least three (3) Business Days
prior to the closing of the transaction and provides to Agent a description of
the material terms of the transaction.

“Claims” has the meaning given to such term in Section 11.10.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Date” means the date on which all conditions to the funding of the Term
Loan by the Lender are met, in accordance with Section 4.

“Closing Deliverables” has the meaning given to such term in Section 4.1.

“Closing Expense Charge” means reimbursement due to the Lenders at, and subject
to the occurrence of, the Closing Date for all reasonable and documented costs
and expenses incurred by Lenders in negotiating and consummating the Term Loan,
including legal fees and expenses, in an aggregate amount not to exceed $60,000
(plus VAT, if applicable). Closing Expense Charge does not include costs
relating to the registration of the Collateral and any other charges and
security interests referred to herein, including any deposit account control
agreements requested by the Lenders.  

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

--------------------------------------------------------------------------------

 

“Collateral” means the property described in Section 3.1.

“Common Stock” means the common stock, $0.0001 par value per share, of Borrower.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards or merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the OCB or guaranties of leases in the OCB. The amount
of any Contingent Obligation shall be deemed to be an amount equal to the stated
or determined amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith; provided, however, that such amount shall not in any event exceed
the maximum amount of the obligations under the guarantee or other support
arrangement.

“Conversion Notice” shall have the meaning set forth in Section 8.3.

“Conversion Price” has the meaning given to such term in Section 8.2.

“Conversion Shares” means the Note Conversion Shares and the Warrant Shares.

“Converted Amount” shall have the meaning set forth in Section 8.3.

“Converting Lender” shall have the meaning set forth in Section 8.3.

 

“Copyright License” means any written agreement granting any right to use any
copyrighted material, Copyright or Copyright registration, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary formed after the
execution of this Agreement whose execution of a Joinder Agreement would not
result in a material adverse tax consequence to Borrower.

“Environmental Laws” has the meaning given to such term in Section 5.31.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated thereunder.

“Event of Default” has the meaning given to such term in Section 9.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

“Excluded Account” means any “zero balance” deposit account or securities
account used exclusively for payroll, employee benefits or employee taxes, the
funds of which shall not exceed the amount required to pay the next payroll or
other relevant cycle, and identified to the Agent in writing by the Borrower as
such.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreement with respect thereto and applicable official implementing guidance
thereunder.

“Financial Statements” has the meaning given to such term in Section 7.1.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.

“Funding Deadline” means October 2, 2019.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Health Care Laws” has the meaning given to such term in Section 5.28.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the OCB due within ninety (90) days),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations within the meaning of
GAAP as in effect prior to December 15, 2018, and (d) all Contingent
Obligations.

“Intellectual Property” means all of the following arising under the laws of the
United States, any other jurisdiction or treaty regime: Borrower’s Copyrights;
Trademarks; Patents; trade secrets, proprietary information, trade secrets
(including preclinical, clinical and other data) and inventions; mask works;
Borrower’s applications therefor and reissues, extensions, or renewals thereof;
and Borrower’s goodwill associated with any of the foregoing, together with
Borrower’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

“International Limited” means SBP International Limited, a wholly-owned
subsidiary of Spring Bank organized in England and Wales

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of any capital asset of
another Person.

 

“Investment Policy” is that certain investment policy of Borrower, approved by
Borrower’s Board of Directors delivered to Agent by Borrower prior to the date
hereof.

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
C.

“Lender” has the meaning given to such term in the preamble to this Agreement.

 

--------------------------------------------------------------------------------

 

“Liabilities” has the meaning given to such term in Section 6.3.

“License” means any Copyright License, Patent License, Trademark License, trade
secrets or know how license or other license of rights or interests from a third
party.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the amounts made available by the Lender to the Borrower under this
Agreement.

“Loan Documents” means this Agreement, any Notes, the Warrants, the Registration
Rights Agreement,  Perfection Certificate, all UCC Financing Statements, any
subordination agreement, any deposit account control agreements and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii)the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

“Material Contract” with respect to the Borrower and its subsidiaries (a) each
contract or agreement to which Borrower or any of its subsidiaries is a party
involving aggregate consideration payable to or by Borrower or any of its
subsidiaries of $250,000 or more in any fiscal year and (b) all other contracts
or agreements as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect, excluding non-executive officer employment agreements.

“Maximum Rate” has the meaning given to such term in Section 2.2.

“Merger Event” has the meaning given to such term in Section 8.6

“Money Laundering Laws” has the meaning given to such term in Section 5.34.

“Nasdaq” has the meaning given to such term in Section 8.7.

“Note(s)” means a Term Note.

“Note Conversion Shares” shall have the meaning set forth in Section 8.3.

“OCB” means in the ordinary course of business and shall include
(i) collaboration or licensing transactions, or options to enter into
collaboration or licensing transactions, that are customary in Borrower’s
industry, and (ii) arrangements to use Borrower’s research and development
capabilities to develop product candidates on behalf of third party
pharmaceutical companies.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is asserted or in existence or a Patent
application is pending, in which agreement Borrower now holds or hereafter
acquires any interest.

 

--------------------------------------------------------------------------------

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country or treaty regime, all
registrations and recordings thereof, and all applications for letters patent
of, or rights corresponding thereto, in the United States of America or any
other country or treaty regime.

“Perfection Certificate” is that certain perfection certificate delivered by
Borrower to Agent, dated as of the Closing Date.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the date hereof which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $100,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the cost of the Equipment financed with such
Indebtedness; (iv) Indebtedness to trade creditors incurred in the OCB,
including Indebtedness incurred in the OCB with corporate credit cards;
(v) Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) intercompany Indebtedness as long as each of the Subsidiary
obligor and the Subsidiary obligee under such Indebtedness is a Qualified
Subsidiary that is a party to this Agreement or has executed a Joinder
Agreement, (viii) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may and (ix) other unsecured Indebtedness in a
principal amount not to exceed $100,000 in the aggregate at any time
outstanding.

“Permitted Investment” means: (i) Investments existing on the date hereof which
are disclosed in Schedule 1B; (ii) any Investments permitted by Borrower’s
Investment Policy, as amended from time to time, provided that any amendments to
the Investment Policy have been approved in writing by Agent (such approval not
to be unreasonably withheld or delayed); (iii) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (iv) Investments in existing or newly-formed Domestic
Subsidiaries, provided that each such Domestic Subsidiary is a party to this
Agreement or has executed and delivered to Agent a Joinder Agreement and such
other documents as shall be reasonably requested by Agent; (v) Investments in
Foreign Subsidiaries approved in advance in writing by Agent; (vi) joint
ventures, collaboration agreements, strategic alliances and similar arrangements
in the OCB, provided that any cash Investments by Borrower do not exceed One
Hundred Thousand Dollars ($100,000.00) in the aggregate in any fiscal year;
(vii) Investments consisting of the nonexclusive licensing of technology, the
development of technology, the providing of technical support
and in-licensing of technology, provided that any cash Investments by Borrower
do not exceed One Hundred Thousand Dollars ($100,000.00) in the aggregate in any
fiscal year; and (viii) Investments by Borrower in another Borrower; and (ix)
additional Investments that do not exceed $100,000 in the aggregate.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the date hereof which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the Borrower’s OCB and imposed without action of such
parties; provided, that the payment thereof is not yet required; (v) Liens
arising from judgments, decrees or attachments in circumstances which do not
constitute an Event of Default hereunder; (vi) the following deposits, to the
extent made in the OCB: deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property, or other capital assets, constituting purchase
money Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the OCB and not interfering in any material
respect with the business of the licensor; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (xi) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory, common law and contractual rights of set-off and other
similar

 

--------------------------------------------------------------------------------

 

rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the OCB so long as they do not materially impair the value or
marketability of the related property; (xiv) (A) Liens on Cash securing
obligations permitted under clauses (iv) and (ix) of the definition of Permitted
Indebtedness and (B) security deposits in connection with real property leases,
the combination of (A) and (B) in an aggregate amount not to exceed one Hundred
Thousand Dollars (100,000.00) at any time; (xv) Liens in connection with
operating leases in the Equipment that is the subject of such leases;
(xvi) Permitted Transfers; (xvii) Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by Liens of the
type described in clauses (i) through (xi) above; provided, that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced (as may have been reduced by any payment thereon) does not
increase and (xviii) other Liens securing obligations not to exceed the
principal amount of $100,000 outstanding at any time.

 

“Permitted Transfers” means (i) sales of Inventory in the OCB, (ii) licenses,
joint ventures, collaboration agreements, strategic alliances and similar
arrangements in the OCB providing for the licensing of Borrower’s technology or
Intellectual Property; provided that such licenses do not result in a legal
transfer of title of the licensed property and so long as after giving effect to
each such license, Borrower retains sufficient rights to use or benefit from the
subject Intellectual Property as to enable it to conduct its business in the
ordinary course, (iii) dispositions of worn-out, obsolete or surplus Equipment
in the OCB, (iv) use of cash in the OCB other than transfers to a Subsidiary who
is not a party to this Agreement or has executed and delivered to Agent a
Joinder Agreement and such other documents as shall be reasonably requested by
Agent, (v) transfers constituting Permitted Investments, (vi) transfers
constituting Permitted Liens, (vii) dispositions of Copyright rights in
connection with publications in scientific journals, and (viii) other transfers
of assets having a fair market value of not more than One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year.  Notwithstanding clause
(iv), Borrower shall be permitted to transfer cash to Security Corporation so
long as Borrower maintains cash and money market accounts of at least $7,000,000
subsequent to such transfer.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” has the meaning given to such term in Section 2.4.

“Prepayment Notice” has the meaning given to such term in Section 2.4.

“Qualified Subsidiary” means Sperovie Biosciences, Inc., a Delaware corporation
and wholly-owned Subsidiary of Spring Bank any direct or indirect Domestic
Subsidiary (other than Security Corporation) or Eligible Foreign Subsidiary
(other than International Limited).

“Quarter” means the respective periods of three (3) consecutive calendar months
ending on March 31, June 30, September 30 or December 31, for so long as this
Agreement is in effect.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Regulatory Agencies” has the meaning given to such term in Section 5.26.

“Regulatory Licenses” has the meaning given to such term in Section 5.26.

“Rights of Payment” has the meaning given to such term in Section 3.1.

“Rule 144” has the meaning given to such term in Section 7.18.

“Rule 144 Certificate” has the meaning given to such term in Section 7.18.

“Rule 144 Opinion” has the meaning given to such term in Section 7.18.

“Sale Event” has the meaning given to such term in Section 7.18.

 

--------------------------------------------------------------------------------

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission.

“SEC Reports” has the meaning given to such term in Section 5.15.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Documents (other than any Warrant), including any obligation to pay any
amount now owing or later arising (including, without limitation, the Prepayment
Charge).

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Being Sold” has the meaning given to such term in Section 7.18.

“Security Corporation” means SBP Securities Corporation, a Massachusetts
corporation.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion and subject to a subordination agreement in form and substance
satisfactory to Agent in its sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls fifty
percent (50.0%) or more of the outstanding voting securities, including each
entity listed on Schedule 5.18 hereto.

“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make payment on account of such Lender's portion of the Term Loan to Borrower
in a principal amount not to exceed the amount set forth under the heading “Term
Commitment” opposite such Lender’s name on Schedule A.

 

“Term Loan” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Term Loan Interest Rate” means 8% per annum.

“Term Loan Maturity Date” means the lapse of 48 months following the Closing
Date.

“Term Note” means a Secured Term Promissory Note in substantially the form of
Exhibit A.

“Termination Payment” has the meaning given to such term in Section 2.1.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and

 

--------------------------------------------------------------------------------

 

Trademark Office or in any similar office or agency of the United States of
America, any State thereof or any other country or any political subdivision
thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

“Warrants” has the meaning given to such term in Section 2.7.

1.2.Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2.  THE LOAN

2.1.Term Loan.

(a)                 Payment. Subject to the terms and conditions of this
Agreement, each of the Lenders shall lend to the Borrower its Term Commitment,
totaling, for all Lenders in the Term Loan. The Term Loan shall be provided in a
single installment on the Closing Date without any need for Borrower to deliver
a notice or request, other than by provision of all Closing Deliverables
required to be delivered pursuant to Section 4.1, which delivery shall be deemed
to constitute a borrowing request by Borrower. In case the Closing Date does not
take place on or prior to the Funding Deadline or 2 Business Days of receipt of
the Closing Deliverables, due to Lender failing to fund its Term Commitment
notwithstanding the fulfilment of all other conditions set forth in Section 4,
either Party may terminate this Agreement without any liability towards the
other Party, provided, however, that Lender shall be required to make a one-time
payment, as liquidated damages and not as a penalty, of $250,000, to Borrower in
connection with such termination (the “Termination Payment”). Proceeds of the
Term Loan shall be deposited into a Deposit Account of the Borrower existing as
of the Closing Date.

(b)                 Term Loan Interest Rate. The principal balance of the Term
Loan shall bear interest thereon from the actual payment thereof at the Term
Loan Interest Rate per annum based on a year consisting of 365 days.

(c)                 Repayment. Borrower will pay interest on the Term Loan on
the first Business Day following the end of each Quarter, starting at the last
Business Day of the first Quarter after the Closing Date and thereafter on the
first day of every subsequent Quarter, based on the Term Loan principal amount
outstanding in the preceding Quarter. Borrower shall repay Term Loan in eight
(8) equal Quarterly installments of Two Million and Five Hundred Thousand US
Dollars ($2,500,000) beginning on the Amortization Date and continuing on the
first Business Day of each Quarter thereafter until the Term Loan Maturity Date.
Accordingly, the entire Term Loan principal balance and all accrued but unpaid
interest hereunder, shall be repaid by the Term Loan Maturity Date. Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction (except as provided in Section 7.10(b)) and regardless of any
counterclaim or defense. VAT, if applicable, shall be added to each payment.

2.2.Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (the “Maximum Rate”). If a court of competent jurisdiction shall finally
determine that Borrower has actually paid to

 

--------------------------------------------------------------------------------

 

Lender an amount of interest in excess of the amount that would have been
payable if all of the Secured Obligations had at all times borne interest at the
Maximum Rate, then such excess interest actually paid by Borrower shall be
applied as follows: first, to the payment of the Secured Obligations consisting
of the outstanding principal; second, after all principal is repaid, to the
payment of Lender’s accrued interest, costs, expenses, professional fees and any
other Secured Obligations; and third, after all Secured Obligations are repaid,
the excess (if any) shall be refunded to Borrower.

2.3.Default Interest. In the event any payment is not paid on the scheduled
payment date, subject to applicable grace periods, if any, an amount equal to
four percent (4.0%) of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.1(b) plus four percent (4.0%) per annum. In
the event any interest is not paid when due hereunder, subject to applicable
grace periods, such delinquent interest shall be added to principal and shall
bear interest on interest, compounded at the rate set forth in Section 2.1(b) or
this Section 2.3, as applicable.

2.4.Prepayment. Other than the quarterly amortization payments made pursuant to
Section 2.1(c), the Borrower may only prepay the Term Loan in accordance with
this Section 2.4 At its option, upon at least fourteen (14) days written notice
to Agent (“Prepayment Notice”), Borrower may prepay an amount of not less than
US $1,000,000 or all of the then outstanding principal balance and all accrued
and unpaid interest thereon, together with a prepayment charge equal to three
percent (3.0%) of the principal amount being prepaid (each, a “Prepayment
Charge”). Borrower agrees that the Prepayment Charge is a reasonable calculation
of Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Term Loan or
a portion thereof as aforesaid. Any such early repayments shall be applied to
the required amortization payments in reverse chronological order (i.e., the
payments on or closest to the Term Loan Maturity shall be paid first). In a case
where a Lender has submitted a Conversion Notice to Borrower within the 14-day
period following receipt of the Prepayment Notice, no prepayment shall be
allowed prior to conversion as requested in such Conversion Notice and the
Conversion Notice shall prevail. The Prepayment Notice shall apply to any
outstanding Term Loan amount remaining, if any, after conversion as specified in
the Conversion Notice. In addition, following such time that the Borrower
commences discussions or negotiations towards a Change in Control, and as long
as discussions or negotiations are ongoing, prepayment shall not be permitted.
In the event that a Change in Control takes place during the three months period
after prepayment hereunder took place, then, Lender shall be entitled to request
that prepayment shall be deemed null and void and to pay pursuant to the terms
hereof any amount pre-paid hereunder and shall be entitled to all rights
hereunder (including the right to convert any then outstanding Term Loan amount)
as if pre-payment did not take place. The Prepayment Charge shall be repaid in
full to the Borrower.

2.5.Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13), promptly after Borrower’s receipt of such notice, a Term Note to
evidence Lender’s Loans.

2.6.Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

2.7.Warrants. At, and subject to the occurrence of, the Closing Date, Borrower
shall issue Lenders warrants to purchase an aggregate of 250,000 shares of
Common Stock (the “Warrants”) and the Warrants shall be allocated among the
Lenders ratably based on the Term Commitment of the Lenders. The Warrants shall
be exercisable at an exercise price of $6.57, which is equal to 1.5 times the
average closing price of the Borrower’s Common Stock during the 30 trading days
prior to the execution of this Agreement. Warrants may be exercised, in whole or
in part, at any time until the 6th anniversary of the Closing Date. Borrower
will issue each Lender a Warrant certificate in the form attached hereto as
Exhibit B.  

2.8.Withholding. All sums payable by Borrower hereunder and under the other Loan
Documents shall be paid free and clear of, and without any deduction or
withholding on account of, any Tax.

2.9.Status of Lenders.  The Agent and each Lender agree that:

(a)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the

 

--------------------------------------------------------------------------------

 

time or times reasonably requested by the Borrower or the Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.9(b)(i), 2.9(b)(ii) and 2.9(b)(iv)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(b)                 Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person,

(i)                  any Lender that is a U.S. Person shall deliver to the
Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;

(ii)                any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:

 

A.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

B.

executed copies of IRS Form W-8ECI;

 

C.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

D.

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

--------------------------------------------------------------------------------

 

(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(iv)               if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(c)                 Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.

SECTION 3.  SECURITY INTEREST

3.1.As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest, senior to any current and future debts and to any
security interest, in all of Borrower’s right, title, and interest in, to and
under all of Borrower’s property and other assets including without limitation
the following (except as set forth herein) whether now owned or hereafter
acquired (collectively, the “Collateral”): (a) Receivables; (b) Equipment; (c)
Fixtures; (d) General Intangibles (other than Intellectual Property); (e)
Inventory; (f) Investments; (g) Deposit Accounts; (h) Cash; (i) Goods;
(j) license agreements; (k) franchise agreements, (l) commercial tort claims;
and all other tangible and intangible personal property of Borrower whether now
or hereafter owned or existing, leased, consigned by or to, or acquired by,
Borrower and wherever located, and any of Borrower’s property in the possession
or under the control of Agent; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.
Notwithstanding any of the foregoing, the Collateral shall not under any
circumstances include, and no security interest is granted in Borrower’s owned
Intellectual Property; provided, however, that the Collateral shall include all
(i) Accounts and general intangibles that consist of rights to payment and (ii)
proceeds from any form whatsoever from commercialization or monetization of, or
the generation of any revenues or other consideration from, the Intellectual
Property, including from the sale or invitation to license, assertion,
litigation, enforcement in any form, licensing, or disposition of all or any
part, or rights in, the Intellectual Property (the “Rights to Payment”)..
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of the date of this
Agreement, include the Intellectual Property to the extent necessary to permit
perfection of Agent’s security interest in the Rights to Payment.  Upon request
by Agent, the Borrower shall produce, execute and file any document (including
UCC Financing Statements), and make any arrangement using its best efforts as
required to perfect and establish the Lender’s security interest in the
Collateral, and to the extent the Borrower does not promptly make any such
filing (including on the Closing Date), the Agent is authorized to make such
filing including all UCC Financing Statements deemed by Agent to be necessary to
perfect the Lender’s security interest in the Collateral.

3.2.Notwithstanding the broad grant of the security interest set forth in
Section 3.1, above, the Collateral shall not include (a) any Intellectual
Property except to the extent expressly described in Section 3.1

 

--------------------------------------------------------------------------------

 

above, (b) nonassignable licenses or contracts, which by their terms require the
consent of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9-406, 9-407 and 9-408 of the UCC), (c) any leasehold real
property interest, license, lease or other contract or agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license, contract or agreement or purchase money arrangement or
create a right of termination in favor of any other party thereto (but only to
the extent such prohibition on transfer or grant of a security interest is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC), (d) any property to the extent that, and for as long
as, such grant of a security interest is prohibited by any applicable law, rule
or regulation; provided that the foregoing exclusion in this clause (e) shall in
no way be construed (i) to apply to the extent that any described prohibition is
unenforceable under Section 9-406, 9-407 or 9-408 of the UCC or other applicable
law or (ii) to apply to the extent that any consent or waiver has been obtained,
or is hereafter obtained, that would permit the Agent’s security interest or
Lien notwithstanding the prohibition on the grant of a security interest in such
property (f) Excluded Accounts, (g) motor vehicles or other assets in which a
security interest may be perfected only though compliance with a certificate of
title statute, and (h) any Cash or certificates of deposit securing
reimbursement obligations permitted under this Agreement.

3.3.If this Agreement is terminated in accordance with its terms, Agent’s Lien
in the Collateral shall continue until the Secured Obligations (other than
inchoate indemnity obligations) are satisfied in full, and at such time Agent
shall, at Borrower’s sole cost and expense, authorize Borrower to terminate its
security interest in the Collateral and all rights therein shall automatically
revert to Borrower. Agent shall execute such documents and take such other steps
as are reasonably necessary for Borrower to accomplish the foregoing, all at
Borrower’s sole cost and expense.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder will be performed within
the later of: (i) the Funding Deadline or (ii) 2 Business Days of receipt of the
Closing Deliverables, subject to the satisfaction by Borrower of the following
conditions:

4.1.On or prior to the Closing Date, Borrower shall have delivered to Agent the
following (“Closing Deliverables”):

(a)                 executed copies of the Loan Documents, UCC Financing
Statements, a legal opinion of Borrower’s counsel in the form agreed by the
Agent prior to the date hereof, and all other customary documents and
instruments reasonably required by Agent to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Agent with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Agent;

(b)                 certified copy of resolutions of Borrower’s board of
directors evidencing approval of the Loan and other transactions evidenced by
the Loan Documents, substantially in the form attached as Exhibit E hereto;

(c)                 certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;

 

(d)                 a certificate of good standing for Borrower from its state
of incorporation and similar certificates from all other jurisdictions in which
it does business except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect; provided that, the
only such jurisdiction as of the Closing Date will be Massachusetts;

(e)                 payment of the Closing Expense Charge (if not paid prior to
the Closing Date);

(f)                  all certificates of insurance; provided that the Agent
acknowledges that it has received such satisfactory certificates of insurance as
of the date hereof;

(g)                 Warrant certificates in the form attached hereto as Exhibit
B issued in the name of each Lender in accordance with Section 2.7;

 

--------------------------------------------------------------------------------

 

(h)                 stock certificates evidencing all of the shares of the
Qualified Subsidiaries and Securities Corporation together with a stock power in
blank for each such certificate;

(i)                  executed copy of a Registration Rights Agreement in the
form attached hereto as Exhibit F; and

(j)                  a Compliance Certificate substantially in the form attached
hereto as Exhibit G, executed by Borrower.

4.2.No Default. As of the Closing Date (i) no fact or condition exists that
could (or could, with the passage of time, the giving of notice, or both)
constitute an Event of Default and (ii) no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that as of the date hereof and as of the
Closing Date:

5.1.Corporate Status. Borrower, and each of its Subsidiaries, is a corporation
duly organized, legally existing and in good standing under the corporate laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation in all jurisdictions in which the nature of its business or location
of its properties require such qualifications, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
Borrower’s present name, former names within the last five (5) years (if any),
owned and leased locations, place of formation, tax identification number,
organizational identification number and other information are correctly set
forth in Schedule 5.1, as may be updated by Borrower from time to time in a
written notice provided to Agent after the Closing Date.

5.2.Collateral. Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens. Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.

5.3.Consents. Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate of Incorporation, bylaws, or any material
law, regulation, order, injunction, judgment, decree or writ to which Borrower
is subject (iv) except as described on Schedule 5.3, do not violate any Material
Contract or require the consent or approval of any other Person which has not
already been obtained. The individual or individuals executing the Loan
Documents on behalf of Borrower are duly authorized to do so. The execution of
the Loan Documents does not require stockholder approval under the rules of any
applicable law or stock exchange.

5.4.Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5.Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or its property, that could reasonably
be expected to result in a Material Adverse Effect.

5.6.Laws. Neither Borrower nor any of its Subsidiaries is in violation of any
material law, rule or regulation, or in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default is reasonably expected to result in a Material Adverse Effect.
Borrower is not in default in any material respect under any provision of any
agreement or instrument evidencing material Indebtedness, or any other Material
Agreement to which it is a party or by which it is bound, which default could
reasonably be expected to have a Material Adverse Effect.

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its

 

--------------------------------------------------------------------------------

 

Subsidiaries has complied in all material respects with the Federal Fair Labor
Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. Neither Borrower’s nor any of its Subsidiaries’ properties
or assets has been used by Borrower or such Subsidiary or, to Borrower’s
Knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than in material compliance with
applicable laws. Borrower and each of its Subsidiaries has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted, except to the
extent that the failure to obtain, make or give any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

None of Borrower, any of its Subsidiaries, or to Borrower’s knowledge any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower and any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law. None of the funds to be
provided under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations or (b) for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.7.Information Correct and Current. No written information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, or, when taken as a whole, contains any
material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the date hereof, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board of Directors (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Borrower, that no
assurance is given that any particular projections will be realized, and that
actual results may differ, and such differences may be material).

5.8.[RESERVED]

5.9.Intellectual Property.

(a)                 Borrower is the sole owner of, or otherwise has the right to
use, the Intellectual Property used in its business. Schedule 5.9 is a true,
correct and complete list of each of Borrower’s Patents, registered Trademarks,
registered Copyrights, and agreements under which Borrower licenses Intellectual
Property from third parties (other than shrink-wrap software licenses), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary, in each case as of the date hereof . To Borrower’s knowledge,
each of the issued Copyrights, Trademarks and Patents is valid and
enforceable.  No Intellectual Property of Borrower has been judged by a decision
of a court of competent jurisdiction, invalid or unenforceable, in whole or in
part.

(b)                 Borrower has all rights with respect to Intellectual
Property necessary for the operation or conduct of Borrower’s business as
currently conducted and proposed to be conducted by Borrower. Without limiting
the generality of the foregoing, other than in connection with Permitted
Transfers, and in the case of in-bound Licenses (including the BioHEP License),
except for restrictions that are unenforceable under Article 9 of the UCC, (i)
Borrower has the right, to the extent required to operate Borrower’s business,
to freely transfer, license or assign Intellectual Property, without condition,
restriction or payment of any kind (other than license

 

--------------------------------------------------------------------------------

 

payments in the OCB) to any third party, and (ii) no in-bound License prohibits
or otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such License. Borrower owns or has the right to use, pursuant to
valid licenses, all software development tools, library functions, compilers and
all other third-party software and other items that are to Borrower’s business
and used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Borrower Products except customary
covenants in inbound license agreements and equipment leases where Borrower is
the licensee or lessee. For the avoidance of doubt, shrink-wrap licenses, click
on license agreements, open source code and other licenses available to the
public without customization shall not be considered a License. The
representations contained in this Section are true in relation to each of
Borrower’s Subsidiaries.

5.10.           [RESERVED]

5.11.           Intellectual Property Claims. No Intellectual Property owned by
Borrower relating to any Borrower Product has been or is subject to any actual
or, to the knowledge of Borrower, threatened litigation, claim, invitation to
license, demand, proceeding (including any proceeding in the United States
Patent and Trademark Office or any corresponding foreign office or agency) or
outstanding decree, order, judgment, settlement agreement or stipulation that
restricts Borrower’s use, transfer or licensing thereof or this Agreement or
that may affect the validity, use or enforceability thereof, in each case, which
could reasonably be expected to have a material adverse effect on Borrower’s
business. To Borrower’s knowledge, there is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products. As of
the date hereof , Borrower has not received any written notice or claim, or, to
the knowledge of Borrower, oral notice or claim, challenging or questioning
Borrower’s ownership in any Intellectual Property (or written notice of any
claim challenging or questioning the ownership of or use of in any licensed
Intellectual Property of the owner thereof) or suggesting that any third party
has any claim of legal or beneficial ownership with respect thereto. To
Borrower’s knowledge, neither Borrower’s use of its Intellectual Property nor
the production and sale of Borrower Products infringes in any respect the
Intellectual Property or other rights of others. The representations contained
in this Section are true in relation to each of Borrower’s Subsidiaries.

5.12.           Financial Accounts. Schedule 5.12, as may be updated by Borrower
in a written notice provided to Agent after the date hereof , is a true, correct
and complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investments
(other than interests in Subsidiaries) and such exhibit correctly identifies in
all material respects the name and address of each bank or other institution,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor. Borrower does not own any
Equity Interest of any Person, except for Permitted Investments.

5.13.           Employee Loans. Borrower and each of its Subsidiaries have no
outstanding loans to any employee, officer or director of Borrower or Subsidiary
nor have Borrower or Subsidiary guaranteed the payment of any loan made to an
employee, officer or director of Borrower or Subsidiary by a third party.

5.14.           [RESERVED]

5.15.           Filings. The Borrower is subject to the reporting requirements
of the Exchange Act of, and has filed, in a timely manner, all documents and
reports that the Borrower was required to file pursuant to Section I.A.3.b of
the General Instructions to Form S-3 promulgated under the Securities Act in
order for the Borrower to be eligible to use Form S-3 for the two years
preceding the date hereof or such shorter time period as the Borrower has been
subject to such reporting requirements (the foregoing materials, together with
any materials filed by the Borrower under the Exchange Act, whether or not
required, collectively, the “SEC Reports”). As of the time the SEC Reports were
filed with the SEC (or if subsequently amended, when amended), (i) the SEC
Reports complied as to form in all material respects with requirements of the
Securities Act and Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and (ii) none of the SEC Reports and the information
contained therein contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

5.16.           Brokers; Directed Selling Efforts. None of the Borrower, its
Affiliates or any person acting on its or their behalf has engaged in any
directed selling efforts (within the meaning of Regulation S under the
Securities Act) with respect to the Notes, the Warrants or the Conversion
Shares. The Borrower has not paid or

 

--------------------------------------------------------------------------------

 

agreed to pay to any person any compensation for soliciting another to purchase
any securities of the Borrower in connection with this Agreement. The Borrower
has not taken, directly or indirectly, any action designed to or that has
constituted or that might reasonably be expected to cause or result, under the
Exchange Act or otherwise, in stabilization or manipulation of the price of any
security of the Borrower to facilitate the sale or resale of the stocks
potentially issuable upon conversion herein.

5.17.           Registration; Trust Indenture Act. No registration under the
Securities Act of the offer and sale of the stocks potentially issuable upon
conversion of the Term Loan hereunder is required for, and no qualification of
the Indenture under the Trust Indenture Act of 1939, as amended, and the rules
and regulations of the SEC promulgated thereunder is required in connection
with, the offer and sale of the stocks to the Lender in the manner contemplated
herein.

5.18.           Subsidiaries. Attached as Schedule 5.18, as may be updated by
Borrower in a written notice provided after the date hereof, is a true, correct
and complete list of each Subsidiary. All of the outstanding shares of capital
stock of each Subsidiary of the Borrower have been duly authorized and validly
issued and are fully paid and nonassessable, and, except as otherwise set forth
in the SEC Reports, all outstanding shares of capital stock of the Subsidiaries
are owned by Borrower either directly or through wholly owned subsidiaries free
and clear of any security interest, claim, lien or encumbrance. No Subsidiary of
the Borrower is currently prohibited, directly or indirectly, from paying any
dividends to the Borrower, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Borrower any loans or advances
to such Subsidiary from the Borrower or from transferring any of such
Subsidiary’s property or assets to the Borrower or any other Subsidiary of the
Borrower, except as described in or contemplated in the SEC Reports.

5.19.           Capitalization. The authorized, issued and outstanding capital
stock of the Borrower is as set forth in the SEC Reports (other than for
subsequent issuances, if any, pursuant to employee benefit plans or director
compensation plans described in the SEC Reports or upon the exercise of
outstanding options or warrants described in the SEC Reports); the Conversion
Shares potentially issuable herein conform in all material respects to the
description thereof contained in the SEC Reports; all of the issued and
outstanding shares of capital stock have been duly authorized and validly
issued, are fully paid and nonassessable and have been issued in compliance with
federal and state securities laws; none of the outstanding shares of capital
stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Borrower;
there are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Borrower or any of its Subsidiaries other than those described in
the SEC Reports; all grants of options to acquire shares of capital stock were
validly issued and approved by the Board of Directors of the Borrower, a
committee thereof or an individual with authority duly delegated by the Board of
Directors of the Borrower or a committee thereof; grants of Borrower stock
options were (a) made in material compliance with all applicable laws and (b) as
a whole, made in material compliance with the terms of the plans under which
such Borrower stock options were issued; there is no and has been no policy or
practice of the Borrower to coordinate the grant of Borrower stock options with
the release or other public announcement of material information regarding the
Borrower or its results of operations or prospects.

5.20.           Reservation of Conversion Shares. The maximum number of shares
of Common Stock issuable pursuant to this Agreement have been duly authorized
and, if issued upon conversion of the Term Loan in accordance with this
Agreement and/or the exercise of the Warrants, will be validly issued, fully
paid and nonassessable.

5.21.           Authorized Shares Available. On the Closing Date, immediately
prior to giving effect to the transactions contemplated hereby, the Borrower has
200,000,000 authorized shares of Common Stock (the “Authorized Shares”); out of
the available Authorized Shares, the Board of Directors of the Borrower has duly
and validly adopted resolutions reserving shares of Common Stock for potential
issuance of the Conversion Shares; the holders of outstanding shares of capital
stock of the Borrower are not entitled to preemptive or other rights to
subscribe for the Warrants or any of the Conversion Shares

5.22.           Independent Registered Public Accounting Firm. RSM US LLP, which
has certified certain financial statements of the Borrower and its Subsidiaries
and delivered its report with respect to the audited consolidated financial
statements and schedules for the year ended December 31, 2018 in the SEC
Reports, is an independent registered public accounting firm with respect to the
Borrower within the meaning of the Securities Act and the applicable published
rules and regulations thereunder and under the rules of the Public Company
Accounting Oversight Board.

 

--------------------------------------------------------------------------------

 

5.23.           Transfer Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges required to be paid in the
Commonwealth of Massachusetts or the State of New York in connection with the
execution and delivery of the Agreement.

5.24.           Tax Returns. The Borrower and each of its Subsidiaries have
filed all applicable Tax returns that are required to be filed or has timely
requested extensions thereof (except in any case in which the failure to so file
would not reasonably be expected to have a Material Adverse Effect and except as
set forth or contemplated in the SEC Reports) and have paid all Taxes required
to be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not reasonably be expected to have a Material Adverse Effect and except
as set forth in or contemplated in the SEC Reports.

5.25.           Neither the Borrower nor any of its Subsidiaries has been
refused any insurance coverage sought or applied for; and neither the Borrower
nor any of its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not  reasonably be expected to have a Material
Adverse Effect except as set forth or contemplated in the SEC Reports.

5.26.           Regulatory Agencies. The Borrower and its Subsidiaries possess
and are in compliance in all material respects with the terms of all licenses,
approvals, orders, certificates, permits and other authorizations (collectively,
“Regulatory Licenses”) issued by all applicable authorities, including, without
limitation, all such Regulatory Licenses required by the U.S. Food and Drug
Administration or any component thereof and/or by any other U.S. state, local or
foreign drug regulatory agency (collectively, the “Regulatory Agencies”)
necessary to conduct their respective businesses as described in the SEC
Reports, and neither the Borrower nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such Regulatory License that, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect, except as set forth or
contemplated in the SEC Reports, and all such Licenses are in full force and
effect.

5.27.           Clinical Trials. The preclinical tests and clinical trials that
are described in, or the results of which are referred to in, the SEC Reports
were and, if still pending, are being conducted in all material respects in
accordance with protocols filed with the appropriate Regulatory Agencies for
each such test or trial, as the case may be, and with standard medical and
scientific research procedures and all applicable statutes, directives, rules
and regulations of the Regulatory Agencies, including, without limitation, the
Federal Food, Drug and Cosmetic Act and the rules and regulations promulgated
thereunder; each description of such tests and trials, and the results thereof,
contained in the SEC Reports is accurate and complete in all material respects
and fairly presents the data about and derived from such tests and trials, and
the Borrower has no knowledge of any other studies or tests, the results of
which are inconsistent with, or otherwise call into question, the results
described or referred to in the SEC Reports; neither the Borrower nor its
Subsidiaries has received any notices or other correspondence from any
Regulatory Agency requiring the termination, suspension or modification of any
clinical trials that are described or referred to in the SEC Reports; and each
of the Borrower and its Subsidiaries has operated and currently is in compliance
in all material respects with all applicable rules and regulations of the
Regulatory Agencies.

5.28.           Other Regulatory Requirements. The Borrower and each of its
Subsidiaries: (a) are and have been in material compliance with applicable
health care laws, including, without limitation, the Federal Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.), the Federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), Physician Payment Sunshine Act (42 U.S.C. §
1320a-7h), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement
Law (42 U.S.C. § 1320a-7a(a)(5)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009, the
exclusion laws, Social Security Act § 1128 (42 U.S.C. § 1320a-7), Medicare
(Title XVIII of the Social Security Act), Medicaid (Title XIX of the Social
Security Act) and the regulations promulgated pursuant to such laws, and
comparable state laws, and all other local, state, federal, national,
supranational and foreign laws, manual provisions, policies and administrative
guidance relating to the regulation of the Borrower and its Subsidiaries
(collectively, “Health Care Laws”); (b) have not received notice of any ongoing
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Regulatory Agency or third party alleging
that any product operation or activity is in material violation of any Health
Care Laws and has no knowledge that any such Regulatory Agency or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; and (c) are not a party to any corporate integrity agreement,
deferred

 

--------------------------------------------------------------------------------

 

prosecution agreement, monitoring agreement, consent decree, settlement order or
similar agreements or have any reporting obligations pursuant to any such
agreement, plan or correction or other remedial measure entered into with any
Governmental Authority. Neither the Borrower nor its Subsidiaries or any of
their officers, directors, employees, agents or contractors has been or is
currently debarred, suspended or excluded from participation in the Medicare and
Medicaid programs or any other state or federal health care program.

5.29.           Internal Controls. The Borrower and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles in the United States and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Borrower and its Subsidiaries’ internal controls over financial reporting are
effective, and the Borrower and its Subsidiaries are not aware of any material
weakness in their internal control over financial reporting.

5.30.           Disclosure Controls. The Borrower and its Subsidiaries maintain
“disclosure controls and procedures” (as such term is defined in Rules 13a-15(e)
under the Exchange Act); such disclosure controls and procedures are effective
to provide reasonable assurance that information required to be disclosed in the
Borrower’s Exchange Act reports is recorded, processed, summarized and reported
within the time periods specified by the SEC and that material information
related to the Borrower and its consolidated Subsidiaries is made known to
management, including the Borrower’s Chief Executive Officer and Chief Financial
Officer, particularly during the period when the Borrower’s periodic reports are
being prepared to allow timely decisions regarding required disclosure.

5.31.           Environmental Laws. The Borrower and its Subsidiaries (a) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (b) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (c) have not
received notice of any actual or potential liability under any Environmental
Law, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or liability would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, except as set forth in or contemplated in the SEC Reports.
Except as set forth in the SEC Reports, neither the Borrower nor any of its
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

5.32.           [RESERVED]

5.33.           Employment Laws. None of the following events has occurred or
exists: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan (as defined below), determined
without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Borrower or any of its Subsidiaries that could have a Material Adverse Effect,
except as set forth or contemplated in the SEC Reports; (c) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Borrower or any of its Subsidiaries that could have a Material Adverse Effect,
except as set forth or contemplated in the SEC Reports. None of the following
events has occurred or is reasonably likely to occur: (i) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Borrower and its Subsidiaries compared to the amount
of such contributions made in the most recently completed fiscal year of the
Borrower and its Subsidiaries; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of FASB ASC Topic 715)
of the Borrower and its Subsidiaries compared to the amount of such obligations
in the most recently completed fiscal year of the Borrower and its Subsidiaries;
(iii) any event or condition giving rise to a liability under Title IV of ERISA
that could have a Material Adverse Effect, except as set forth in or
contemplated in the SEC Reports; or (iv) the filing of a claim by one or more
employees or former employees of the Borrower or any of its Subsidiaries related
to their employment that could have a Material Adverse Effect, except as set
forth or contemplated in the

 

--------------------------------------------------------------------------------

 

SEC Reports. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Borrower or any of its Subsidiaries may have any liability.

5.34.           Money Laundering Laws. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Borrower or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Borrower, threatened.

5.35.           Sarbanes-Oxley Act. There is and has been no failure on the part
of the Borrower and any of the Borrower’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402, related to loans, and Sections 302 and 906, related to
certifications.

5.36.           Foreign Subsidiary Voting Rights. No decision or action in any
governing document of any Foreign Subsidiary (other than an Eligible Foreign
Subsidiary) requires a vote of greater than fifty and one tenth of one percent
(50.1%) of the Equity Interests or voting rights of such Foreign Subsidiary.

5.37.           The Borrower has not engaged any broker, finder, commission
agent or other person in connection with this Agreement or any of the
transactions contemplated herein, and the Borrower is not under any obligation
to pay any broker’s fee or commission in connection with such transactions.

5.38.           Material Contracts. An accurate, current and complete list of
the Material Contracts has been furnished to Lenders and/or is readily available
as part of the SEC Reports, and each of the Material Contracts constitutes the
entire agreement of the respective parties thereto relating to the subject
matter thereof. Each of the Material Contracts is in full force and effect and
is a valid and binding obligation of the parties thereto in accordance with the
terms and conditions thereof. To the knowledge of the Borrower and its officers,
all material obligations required to be performed under the terms of each of the
Material Contracts by any party thereto on or prior to the date hereof have been
fully performed by all parties thereto, and no party to any Material Contracts
is in default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any obligation of any party thereto or the creation of any
encumbrance upon any of the assets of the Borrower. Further, the Borrower has
received no notice, nor does the Borrower have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1.Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of Two Million Dollars ($2,000,000.00) of commercial general liability insurance
for each occurrence. Borrower has and agrees to maintain a minimum of Two
Million Dollars ($2,000,000) of directors’ and officers’ insurance for each
occurrence and Five Million Dollars ($5,000,000.00) in the aggregate. So long as
there are any Secured Obligations outstanding, Borrower shall also cause to be
carried and maintained insurance upon the Collateral, insuring against all risks
of physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.

6.2.Certificates. Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2 as of the Closing Date. While the
Term Loan is outstanding, Borrower’s insurance certificate shall state Agent is
an additional insured for commercial general liability, a loss payee for all
risk property damage insurance, subject to the insurer’s approval, and a loss
payee for property insurance and additional insured for liability insurance for
any future insurance that Borrower may acquire from such insurer. Attached to
the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable

 

--------------------------------------------------------------------------------

 

endorsements for all risk property damage insurance. All certificates of
insurance will provide for a minimum of thirty (30) days advance written notice
to Agent of cancellation (other than cancellation for non-payment of premiums,
for which ten (10) days’ advance written notice shall be sufficient) or any
other change adverse to Agent’s interests. Any failure of Agent to scrutinize
such insurance certificates for compliance is not a waiver of any of Agent’s
rights, all of which are reserved. Following request by Agent, Borrower shall
provide Agent with copies of each insurance policy (excluding D&O), and upon
entering or materially amending any insurance policy required hereunder,
Borrower shall provide Agent with copies of such policies (excluding D&O) and
shall promptly deliver to Agent updated insurance certificates with respect to
such policies.

6.3.Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement. In no event shall any Indemnified Person be liable on any theory
of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This
Section 6.3 shall survive the repayment of indebtedness under, and otherwise
shall survive the expiration or other termination of, this Agreement. This
Section 6.3 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1.Financial Reports. Borrower shall furnish to Lender the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)                 as soon as practicable (and in any event within 45 days)
after the end of each of the first three calendar quarters of each year,
unaudited interim and year-to-date financial statements as of the end of such
calendar quarter (prepared on a consolidated basis, if applicable), including
balance sheet and statements of income and cash flows signed on behalf of
Borrower by its Chief Executive Officer or Chief Financial Officer;

(b)                 as soon as practicable (and in any event within ninety
(90) days) after the end of each fiscal year, audited financial statements as of
the end of such year (prepared on a consolidated basis, if applicable),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, accompanied by an audit report that is unqualified as to scope of
audit (other than a “going concern” qualification due to a lack of liquidity)
from RSM US LLP or another firm of certified public accountants selected by
Borrower and reasonably acceptable to Agent (Agent hereby acknowledges that RSM
US LLP is an acceptable firm of independent public accountants);

 

(c)                 promptly after the sending or filing thereof, as the case
may be, copies of any proxy statements, financial statements or reports that
Borrower has made available to holders of its Common Stock and copies of any
regular, periodic and special reports or registration statements that Borrower
files with the SEC or any Governmental Authority that may be substituted
therefor, or any national securities exchange; and

(d)                 prompt notice if Borrower or any Subsidiary has knowledge
that Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.

 

--------------------------------------------------------------------------------

 

Borrower shall not make any change in its fiscal years or fiscal quarters or,
without notice to Agent, any change in its accounting policies or reporting
practices other than those changes made in accordance with GAAP and accounting
guidance. The fiscal year of Borrower shall end on December 31.

All Financial Statements required to be delivered pursuant to clauses (a), (b)
and (c) shall be sent via e-mail to the Agent provided, that if e-mail is not
available or sending such Financial Statements via e-mail is not possible, they
shall be faxed to Lender.

Notwithstanding the foregoing, any Financial Statement or document required to
be delivered under this Agreement (to the extent any such documents are included
in materials otherwise filed with the SEC) shall be deemed to have been
delivered on the date on which Borrower has filed such Financial Statement or
document with the SEC and such Financial Statement or document is available on
the EDGAR website on the Internet at www.sec.gov or any successor government
website that is freely and readily available to Agent without charge.

7.2.Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than once in any twelve month period. In addition, any such representative shall
have the right to meet with management and officers of Borrower to discuss such
books of account and records. In addition, Agent or Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of Borrower concerning significant business issues affecting Borrower.
Such consultations shall not unreasonably interfere with Borrower’s business
operations. The parties intend that the rights granted Agent and Lender shall
constitute “management rights” within the meaning of 29
C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

7.3.Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, or other documents to perfect Agent’s Lien as a
first priority lien (subject to Permitted Liens) on the Collateral. Borrower
shall from time to time procure any instruments or documents as may be
reasonably requested by Agent and take all further action that may be necessary,
or that Agent may reasonably request, to perfect and protect the Liens granted
hereby and thereby. In addition, and for such purposes only, Borrower hereby
authorizes Agent to execute and deliver on behalf of Borrower and to file such
financing statements (including an indication that the financing statement
covers “all assets or all personal property” of Borrower), collateral
assignments, notices, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower. Borrower shall in its reasonable business
judgment protect and defend Borrower’s title to the Collateral and Agent’s Lien
thereon against all Persons claiming any interest adverse to Borrower or Agent
other than Permitted Liens.

7.4.Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary to do
so, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness, at
any time any amount is outstanding hereunder, except for (a) the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion, (b) prepayment by any
Subsidiary of (i) inter-company Indebtedness owed by such Subsidiary to any
Borrower, or (ii) if such Subsidiary is not a Borrower, intercompany
Indebtedness owed by such Subsidiary to another Subsidiary that is not a
Borrower or (c) as otherwise permitted hereunder or approved in writing by
Agent, or (d) Indebtedness of the Borrower made in the OCB consistent with past
business practices, in an aggregate amount of not more than $150,000 in any
given calendar year.

7.5.Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens (except for Permitted Liens), and shall give
Agent prompt written notice of any legal process affecting the Collateral, the
Intellectual Property, such other property and assets, or any Liens thereon,
provided however, that the Collateral and such other property and assets may be
subject to Permitted Liens except that there shall be no Liens whatsoever on
Intellectual Property other than (i) customary restrictions on assignment,
sublicense or transfer that may exist in any license agreement where Borrower or
a Subsidiary is the licensee (and not the licensor) and (ii) licenses of
intellectual property that constitute Permitted

 

--------------------------------------------------------------------------------

 

Transfers. Borrower shall not agree with any Person other than Agent or Lender
not to encumber its property (including Intellectual Property). Borrower shall
not enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Borrower to create, incur, assume or
suffer to exist any Lien upon any of its property (including Intellectual
Property), whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, and (b) any Permitted Liens or Permitted
Transfers. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided
however, that there shall be no Liens whatsoever on Intellectual Property), and
shall give Agent prompt written notice of any legal process affecting such
Subsidiary’s assets.

7.6.Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries to do
so, other than Permitted Investments.

7.7.Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or Equity
Interest in an aggregate amount not to exceed $50,000 or (b) declare or pay any
cash dividend or make a cash distribution on any class of stock or other Equity
Interest, except that a Subsidiary may pay dividends or make distributions to
Borrower, or (c) lend money to any employees, officers or directors or guarantee
the payment of any such loans granted by a third party other than Permitted
Investments.

7.8.Transfers. Except for Permitted Transfers, Permitted Investments and
Permitted Liens, Borrower shall not, and shall not allow any Subsidiary to,
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets (including cash).

 

7.9.Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person.
Borrower may dissolve any Subsidiary (that is not a party to this Agreement) as
long as the assets of that Subsidiary are distributed to such Subsidiary’s
shareholders and Borrower provides prompt notice to Lender.

7.10.           Taxes. Borrower and its Subsidiaries shall pay when due all
material taxes, fees or other charges of any nature whatsoever (together with
any related interest or penalties) now or hereafter imposed or assessed against
Borrower, its Subsidiaries, Agent, Lender or the Collateral or upon Borrower’s
ownership, possession, use, operation or disposition thereof or upon Borrower’s
or its Subsidiaries’ rents, receipts or earnings arising therefrom. Borrower
shall file on or before the due date therefor all personal property tax returns
in respect of the Collateral. Notwithstanding the foregoing, Borrower may
contest, in good faith and by appropriate proceedings, taxes for which Borrower
maintains adequate reserves therefor in accordance with GAAP.

7.11.           Corporate Changes. Neither Borrower nor any Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without ten
(10) days’ prior written notice to Agent. Neither Borrower nor any Subsidiary
shall suffer a Change in Control without the approval of the Agent. Neither
Borrower nor any Subsidiary shall relocate its chief executive office or its
principal place of business unless: (i) it has provided prior written notice to
Agent; and (ii) such relocation shall be within the continental United States of
America. Neither Borrower nor any Qualified Subsidiary shall relocate any item
of Collateral (other than (u) Borrower Products, including compounds and raw
materials used to manufacture biopharmaceuticals or which are used for
preclinical testing or clinical trials, in the OCB, (v) Permitted Transfers,
(w) sales of Inventory in the OCB, (y) relocations of Collateral from a location
described on Schedule 5.1 to another location described on Schedule 5.1) without
the approval of the Agent, such approval not to be unreasonably withheld or
delayed.

 

--------------------------------------------------------------------------------

 

7.12.           Minimum Cash. For as long as the Term Loan remains outstanding,
Borrower and its Subsidiaries who are a party to this Agreement or have executed
and delivered to Agent a Joinder Agreement, shall maintain a minimum cash
balance (including cash held in money market accounts) of at least $7,000,000.

7.13.           Deposit Accounts. Neither Borrower nor any Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investments other than the
Deposit Accounts existing as of the Closing Date.

7.14.           Joinder. Borrower shall notify Agent of each Subsidiary formed
subsequent to the date hereof and, within 15 days following such formation,
shall cause any such Qualified Subsidiary to execute and deliver to Agent a
Joinder Agreement.

7.15.           Notification of Event of Default. Borrower shall notify Agent
immediately of the occurrence of any Event of Default.

7.16.           Use of Proceeds. Borrower agrees that the proceeds of the Loan
shall be used solely to pay related fees and expenses in connection with this
Agreement and for working capital and general corporate purposes in the OCB. The
proceeds of the Loan will not be used in violation of Anti-Corruption Laws or
applicable Sanctions.

7.17.           Foreign Subsidiary Voting Rights. Borrower shall not, and shall
not permit any Subsidiary, to amend or modify any governing document of any
Foreign Subsidiary of Borrower (other than an Eligible Foreign Subsidiary) the
effect of which is to require a vote of greater than fifty and one-tenth of one
percent (50.1%) of the Equity Interests or voting rights of such entity for any
decision or action of such entity.

7.18.           Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respect with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business.

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit, to Borrower’s knowledge, any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit,
to Borrower’s knowledge, any Affiliate to, directly or indirectly, (i) conduct
any business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure material compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.19.           Rule 144 Compliance.

(a)                 With a view to making available to each Lender the benefits
of Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Lenders to

 

--------------------------------------------------------------------------------

 

sell any portion of the Conversion Shares or Warrants, as applicable to the
public without registration, the Borrower represents and warrants that: (i) the
Borrower is, and has been for a period of at least ninety (90) days immediately
preceding the date hereof, subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act; (ii) the Borrower has filed all required reports
under Section 13 or 15(d) of the Exchange Act, as applicable, during the twelve
(12) months preceding the Closing Date (or for such shorter period that the
Borrower was required to file such reports); (iii) the Borrower is not an issuer
defined as a “Shell Company” (as hereinafter defined); and (iv) if the Borrower
has, at any time, been an issuer defined as a Shell Company, the Borrower has:
(A) not been an issuer defined as a Shell Company for at least six (6) months
prior to the Closing Date; and (B) has satisfied the requirements of Rule 144(i)
(including, without limitation, the proper filing of “Form 10 information” at
least six (6) months prior to the Closing Date). For the purposes hereof, the
term “Shell Company” shall mean an issuer that meets the description set forth
under Rule 144(i)(1)(i).

(b)                 In addition, until the earliest of (x) three (3) years from
the date hereof, (y) when the Conversion Shares are no longer required to bear a
restrictive legend or (z) sale of all or substantially all the assets of the
Borrower, any merger, consolidation or acquisition involving the Borrower with,
by or into another corporation, entity or person; or any change in the ownership
of more than fifty percent (50%) of the voting capital stock of the Borrower in
one or more related transactions (such transactions described in this clause
(z), a “Sale Event”), Borrower shall, at its sole expense, promptly following
the request of the Lender and upon the Lender providing customary supporting
documentation, give the Borrower’s transfer agent instructions to the effect
that, upon the transfer agent’s receipt from any Borrower of a certificate (a
“Rule 144 Certificate”) certifying that such Lender’s holding period (as
determined in accordance with the provisions of Rule 144) for any portion of the
Conversion Shares  which such Lender proposes to sell (the “Securities Being
Sold”) is not less than six (6) months and such sale otherwise complies with the
requirements of Rule 144, and receipt by the transfer agent of the “Rule 144
Opinion” (as hereinafter defined) from the Borrower or its counsel (or from such
Lender and its counsel as permitted below), the transfer agent is to effect the
transfer of the Securities Being Sold and issue to such Lender or transferee(s)
thereof one or more stock certificates representing the transferred Securities
Being Sold without any restrictive legend and without recording any restrictions
on the transferability of such Securities Being Sold on the transfer agent’s
books and records or, at the Lender’s option, the Securities Being Sold shall be
transmitted by the transfer agent to the Lender by crediting the account of the
Lender’s or its designee’s balance account with The Depository Trust Company
through its deposit or withdrawal at custodian system if the transfer agent is
then a participant in such system. In this regard, upon the Lender’s request,
the Borrower shall have an affirmative obligation at its sole expense, to cause
its counsel to promptly issue to the transfer agent a legal opinion providing
that, based on the Rule 144 Certificate, the Securities Being Sold were or may
be sold, as applicable, pursuant to the provisions of Rule 144, even in the
absence of an effective registration statement (the “Rule 144 Opinion”). If the
transfer agent requires any additional documentation in connection with any
proposed transfer by the Lender of any Securities Being Sold, the Lender shall
promptly deliver or cause to be delivered to the transfer agent or to any other
Person, all such additional documentation as may be reasonably necessary to
effectuate the transfer of the Securities Being Sold and the issuance of an
unlegended certificate to any transferee thereof, all at the Lender’s expense.

7.20.           Intellectual Property.

(a)                 Borrower shall use commercially reasonable efforts to
(i) protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Agent in writing of material
infringements of its Intellectual Property of which it is aware; and (iii) not
allow any Intellectual Property material to Borrowers’ business to be abandoned,
forfeited or dedicated to the public without Agent’s written consent.

(b)                 Borrower shall provide written notice to Agent within thirty
(30) days of entering or becoming bound by any material in-bound License (other
than over-the-counter software that is commercially available to the public).
Borrower shall take such commercially reasonable steps as Agent reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any material in-bound License to be deemed
“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
material in-bound License, whether now existing or entered into in the future,
and (ii) Agent to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Agent’s rights and
remedies under this Agreement and the other Loan Documents.

7.21.           [RESERVED]

 

--------------------------------------------------------------------------------

 

7.22.           Transactions with Affiliates. Borrower shall not and shall not
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary other
than transactions, arrangements and contracts otherwise permitted pursuant to
Sections 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 and 7.11.

SECTION 8.  CONVERSION

8.1.Conversion Privilege. Each of the Lenders, at its option, following the
occurrence of the Closing Date, shall have the right to convert at any time any
portion of its then outstanding Term Commitments and all accrued and unpaid
interest thereon into shares of Common Stock of the Borrower at the Conversion
Price, as defined below.

8.2.Conversion Price. The Conversion Price shall be $8.76, which is equal to 2
times the average closing price of the Borrower’s Common Stock during the 30
trading days prior to the execution date of this Agreement (subject to
adjustments as provided below).

8.3.Conversion Mechanism. Any Lender electing to convert any portion of its then
outstanding Term Commitments and all accrued and unpaid interest thereon (the
“Converting Lender”), shall notify Borrower in writing, stating the amount the
Converting Lender requests to convert (the “Converted Amount”) and the account
to which it wishes the shares of Common Stock to be delivered electronically
upon conversion (“Conversion Notice”), provided, however, that the Converting
Lender may only convert an amount of not less than US$1,000,000 or all of the
then outstanding principal balance and all accrued and unpaid interest thereon.
The Borrower shall deliver to the Converting Lender, on or before the third
Business Day following the Conversion Notice, (1) a number of shares of Common
Stock equal to the Converted Amount divided by the Conversion Price (the “Note
Conversion Shares”) and (2) cash in lieu of fractional shares, if any. The
Borrower and Converting Lender shall produce, execute and file any document and
make any arrangement as required to perfect such conversion. The Note Conversion
Shares shall be fully paid, and the Conversion Shares shall be unrestricted and
freely tradable securities following the earlier of: (i)  the satisfaction of
the holding period for such shares required under Rule 144, or (ii) the
registration of the Conversion Shares under an effective registration statement
in accordance with the Registration Rights Agreement. The Lender shall be
treated as a stockholder of record as of the Close of Business on the Business
Day during which the Borrower received the Conversion Notice. Following
conversion pursuant to this Section, the Converted Amount shall be deemed fully
paid and shall no longer be deemed a Secured Obligation hereunder.

8.4.Tax. Borrower shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of any shares of Common Stock upon conversion under this
Section 8, unless the tax is due because the Converting Lender requests such
shares to be issued in a name other than the Converting Lender’s name.

8.5.Fully Paid Shares. Borrower shall at all times hold, free from preemptive
rights, out of its authorized, unreserved and unissued shares or shares held in
treasury, sufficient shares of Common Stock to provide for conversion as
contemplated above from time to time as such Conversion Notice is presented.

8.6.Effect of Recapitalizations, Reclassifications and Changes of the Common
Stock.

(a)                 In the case of:

(i)               any recapitalization, reclassification or change of the Common
Stock (other than changes resulting from a subdivision or combination),

(ii)           any consolidation, merger, combination or similar transaction
involving the Borrower,

(iii) any sale, lease or other transfer to a third party of assets of the
Borrower and its Subsidiaries; or

(iv)            any statutory share exchange,

 

--------------------------------------------------------------------------------

 

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, or other property or assets (including
cash or any combination thereof) (any such event, a “Merger Event”), then, at
and after the effective time of such Merger Event, the conversion right of the
Lender shall be changed into a right to convert such amounts into the kind and
amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of a number of shares
of Common Stock equal to the Converted Shares immediately prior to such Merger
Event would have owned or been entitled to receive (the “Reference Property,”
with each “unit of Reference Property” meaning the kind and amount of Reference
Property that a holder of one share of Common Stock is entitled to receive) upon
such Merger Event and, prior to or at the effective time of such Merger Event,
the Borrower or the successor or purchasing Person, as the case may be, shall
execute with the Lender a supplemental agreement providing for such change in
the option to convert (“Supplemental Agreement”).

(b)                 If the Merger Event causes the Common Stock to be converted
into, or exchanged for, the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
then (i) the Reference Property into which the amounts due hereunder will be
convertible shall be deemed to be (x) the weighted average of the types and
amounts of consideration received by the holders of Common Stock that
affirmatively make such an election or (y) if no holders of Common Stock
affirmatively make such an election, the types and amounts of consideration
actually received by the holders of Common Stock, and (ii) the unit of Reference
Property for purposes of the immediately preceding paragraph shall refer to the
consideration referred to in clause (i) attributable to one share of Common
Stock. If the holders of the Common Stock receive only cash in such Merger
Event, then for all conversions which occur after the effective date of such
Merger Event, (A) the consideration due upon conversion shall be solely cash in
an amount equal to the number of originally Converted Shares multiplied by the
price paid per share of Common Stock in such Merger Event and shall be paid to
the Converting Lenders on or before the third Business Day immediately following
the Business Day upon which the Conversion Notice was received. The Borrower
shall notify Lender of any such weighted average referred to in the first
sentence of this paragraph as soon as practicable after such determination is
made.

(c)                 If, in the case of any Merger Event, the Reference Property
includes shares of stock, securities or other property or assets (including cash
or any combination thereof) of a Person other than the successor or purchasing
corporation, as the case may be, in such Merger Event, then such Supplemental
Agreement shall also be executed by such other Person and shall contain such
additional provisions to protect the interests of the Converting Lenders as the
board of directors of the Borrower shall reasonably consider necessary by reason
of the foregoing.

(d)                 When the Borrower executes a Supplemental Agreement, the
Borrower shall promptly deliver to the Lender a certificate, signed by an
Officer of the Borrower, briefly stating the reasons therefor, the kind or
amount of cash, securities or property or asset that will comprise a unit of
Reference Property after any such Merger Event, any adjustment to be made with
respect thereto and that all conditions precedent have been complied with, and
shall promptly mail notice thereof to all Converting Lenders. The Borrower shall
cause notice of the execution of such Supplemental Agreement to be given to each
Converting Lender within 20 days after execution thereof. Failure to deliver
such notice shall not affect the legality or validity of such Supplemental
Agreement.

(e)                 The Borrower shall not become a party to any Merger Event
unless its terms are consistent with this Section 8.6. None of the foregoing
provisions shall affect the right of a Lender to convert any portion of the Term
Loan into shares of Common Stock prior to the effective date of such Merger
Event.

(f)                  The above provisions of this Section shall similarly apply
to successive Merger Events.

8.7.Certain Covenants.

(a)                 The Borrower covenants that all shares of Common Stock
issued upon conversion will be fully paid and non-assessable by the Borrower and
free from all taxes, liens and charges with respect to the issue thereof, except
with respect to any U.S. federal withholding taxes which might apply.

(b)                 The Borrower covenants that, if any shares of Common Stock
to be provided upon conversion require registration with or approval of any
Governmental Authority under any federal or state law before such shares of
Common Stock may be validly issued, the Borrower shall, to the extent then
permitted by

 

--------------------------------------------------------------------------------

 

the rules and interpretations of the SEC, secure such registration or approval,
pursuant to the terms and conditions of the Registration Rights Agreement.

(c)                 The Borrower further covenants that if at any time the
Common Stock shall be listed on any national securities exchange or automated
quotation system, the Borrower will list and keep listed, so long as the Common
Stock shall be so listed on such exchange or automated quotation system, any
Common Stock issuable upon conversion hereunder.

(d)                 The Borrower shall not take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on The Nasdaq Stock Market (the “Nasdaq”).

(e)                 Within 60 days following the Closing Date (or such later
date as agreed by the Agent in its sole discretion), the Borrower shall execute
and deliver deposit account control agreement reasonably acceptable to the Agent
covering all of the Deposit Accounts listed on Schedule 8.7(e) hereto.  

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1.Payments. Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

9.2.Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16, 7.17, 7.19(b), and 7.20 of this
Agreement and Sections 2 and 3 of the Registration Rights Agreement) any other
Loan Document or any other agreement among Borrower, Agent and Lender, such
default continues for more than ten (10) days after the earlier of the date on
which (i) Agent or Lender has given notice of such default to Borrower and
(ii) Borrower has actual knowledge of such default or (b) with respect to a
default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16,
7.17, 7.19(b) and 7.20 of this Agreement and Sections 2 and 3 of the
Registration Rights Agreement the occurrence of such default; or

9.3.Material Adverse Effect. A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect; provided that solely for the
purposes of this Section 9.3, none of the following shall constitute by itself a
Material Adverse Effect: (i) changes in general economic or political conditions
or financial credit or securities markets in general (including changes in
interest or exchange rates) or general changes in the regulation, standard terms
and policies of an industry or a market, whether worldwide or in the United
States, (ii) acts of war, armed hostilities or terrorism or any escalation or
worsening of any acts of war, armed hostilities or terrorism, or (iii) changes
in generally accepted accounting principles.

9.4.Representations. Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

9.5.Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty-five (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting

 

--------------------------------------------------------------------------------

 

the operations or the business of Borrower being stayed; or (ii) a stay of any
such order or proceedings shall thereafter be set aside and the action setting
it aside shall not be timely appealed; or (iii) Borrower shall file any answer
admitting or not contesting the material allegations of a petition filed against
Borrower in any such proceedings; or (iv) the court in which such proceedings
are pending shall enter a decree or order granting the relief sought in any such
proceedings; or (v) forty-five (45) days shall have expired after the
appointment, without the consent or acquiescence of Borrower, of any trustee,
receiver or liquidator of Borrower or of all or any substantial part of the
properties of Borrower without such appointment being vacated; or

9.6.Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least One Hundred and Fifty
Thousand Dollars ($150,000), and remains unstayed, unbonded and unsatisfied for
more than ten (10) days, or Borrower is enjoined or in any way prevented by
court order from conducting any part of its business; or

9.7.Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of One Hundred
Thousand Dollars ($100,000).

9.8 Stop Trade. At any time, an SEC stop trade order or Nasdaq market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a public market, provided that Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock on another public market within
sixty (60) days of such notice.

 

SECTION 10.  REMEDIES

10.1.           General. Upon and during the continuance of any one or more
Events of Default, (i) Agent may accelerate and demand payment of all or any
part of the Secured Obligations together with a Prepayment Charge and declare
them to be immediately due and payable (provided, that upon the occurrence of an
Event of Default of the type described in Section 9.5, all of the Secured
Obligations shall automatically be accelerated and made due and payable, in each
case without any further notice or act), (ii) Agent may, at its option, sign and
file in Borrower’s name any and all collateral assignments, notices, control
agreements, security agreements and other documents it deems necessary or
appropriate to perfect or protect the repayment of the Secured Obligations, and
in furtherance thereof, Borrower hereby grants Agent an irrevocable power of
attorney coupled with an interest, and (iii) Agent may notify any of Borrower’s
account debtors to make payment directly to Agent, compromise the amount of any
such account on Borrower’s behalf and endorse Agent’s name without recourse on
any such payment for deposit directly to Agent’s account. Agent may exercise all
rights and remedies with respect to the Collateral under the Loan Documents or
otherwise available to it under the UCC and other applicable law, including the
right to release, hold, sell, lease, liquidate, collect, realize upon, or
otherwise dispose of all or any part of the Collateral and the right to occupy,
utilize, process and commingle the Collateral. All Agent’s rights and remedies
shall be cumulative and not exclusive.

10.2.           Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Agent may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Agent
may require Borrower to assemble the Collateral and make it available to Agent
at a place designated by Agent that is reasonably convenient to Agent and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Agent in the following order of
priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

 

--------------------------------------------------------------------------------

 

Finally, after the full and final payment in cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3.           No Waiver. Agent shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4.           Cumulative Remedies. The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

SECTION 11.  MISCELLANEOUS

11.1.           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

11.2.           Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic transmission or hand delivery or delivery by an
overnight express service or overnight mail delivery service; or (ii) the third
calendar day after deposit in the United States of America mails, with proper
first class postage prepaid, in each case addressed to the party to be notified
as follows:

(a)                 If to Agent:

Email: momi@pontifax.com; tomer@pontifax.com

Telephone: 972-9-9725617

 

(b)                 If to Borrower:

SPRING BANK PHARMACEUTICALS, INC.

Attention: President and Chief Executive Officer

Email: mdriscoll@springbankpharm.com

Telephone: (508) 473-5993

or to such other address as each party may designate for itself by like notice.

11.3.           Entire Agreement; Amendments.

(a)                 This Agreement and the other Loan Documents constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and thereof, and supersede and replace in their entirety
any prior proposals, term sheets, non-disclosure or confidentiality agreements,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including Pontifax
proposal letter dated August 1, 2019).

(b)                 Neither this Agreement, any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.3(b). The Lenders and Borrower
party to the relevant Loan Document may, or, with the written consent of the
Lenders, Agent and Borrower party to the relevant Loan Document may, from time
to time, (i) enter into written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding

 

--------------------------------------------------------------------------------

 

any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of Lenders or of Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Lenders or Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any default or Event of Default and its
consequences. Any such waiver and any such amendment, supplement or modification
shall apply equally to each Lender and shall be binding upon Borrower, Lenders,
Agent and all future holders of the Loans.

11.4.           No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

11.5.           No Waiver. The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers. No omission or delay by Agent or
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6.           Survival. All agreements, representations and warranties
contained in this Agreement and the other Loan Documents or in any document
delivered pursuant hereto or thereto shall be for the benefit of Agent and
Lender and shall survive the execution and delivery of this Agreement. Sections
6.3, 8.1, 11.12 and 11.14 shall survive the termination of this Agreement.

11.7.           Successors and Assigns.

(a)                 The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lenders may assign, transfer, or endorse its rights hereunder
(except for Section 8.1, which may not be assigned without Borrower written
consent) and under the other Loan Documents to an Assignee (defined in
Section 11.13) without prior notice to Borrower, and all of such rights shall
inure to the benefit of Agent’s and Lender’s successors and assigns; provided
that as long as no Event of Default has occurred and is continuing, neither
Agent nor any Lender may assign, transfer or endorse its rights hereunder or
under the Loan Documents to any party that is a direct competitor of Borrower
(as reasonably determined by Agent) without the prior consent of Borrower, which
shall not be unreasonably withheld conditioned or delayed; provided however
Borrower’s consent shall not be required if such assignment occurs following an
Event of Default that is continuing or in connection with the a sale or
disposition of Agent or Lender or all or a portion of a Lender’s loan portfolio,
or any merger, acquisition or corporate reorganization affecting a Lender. In
addition to the foregoing, in all cases, any transfer to an Affiliate of any
Lender or Agent shall be allowed.

(b)                 The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each assignment and assumption delivered to
it and a register for the recordation of the names and addresses of the Lender,
and the commitments of, and principal amounts (and stated interest) of the Term
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lender shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of the Loan Documents. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

11.8.           Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of New York and
shall have been accepted by Agent and Lender in the State of New York. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of New York. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, excluding conflict of laws principles that would cause the application of
laws of any other jurisdiction.

 

--------------------------------------------------------------------------------

 

11.9.           Consent to Jurisdiction and Venue. All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents (except as expressly provided otherwise in any other Loan Document)
shall be brought in any competent state or federal court located in New York
City, New York (the “Competent Court”). By execution and delivery of this
Agreement, each party hereto generally and unconditionally: (a) submits and
consents to exclusive jurisdiction in such courts except that Agent may bring
suit or take legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations or as provided in any other Loan
Document; (b) waives any objection as to lack of jurisdiction or improper venue
or forum non conveniens; and (c) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement or the other Loan Documents.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2 and shall be deemed effective
and received as set forth in Section 11.2.

11.10.        Mutual Waiver of Jury Trial.

Because disputes arising in connection with complex financial transactions are
most quickly and economically resolved by an experienced and expert Person and
the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

11.11.        Professional Fees. Subject to the expense cap set forth herein,
Borrower promises to pay Agent’s and Lender’s fees and expenses necessary to
finalize the Loan Documents, including but not limited to reasonable attorney’s
fees, UCC searches, filing costs, and other miscellaneous expenses. In addition,
Borrower promises to pay any and all reasonable attorneys’ and other
professionals’ fees and expenses incurred by Agent and Lender after the Closing
Date in connection with or related to: (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

11.12.        Confidentiality. Agent and Lender acknowledge that certain items
of Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) marked as confidential by Borrower at the time of
disclosure or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public without any disclosure by Agent or Lender or
breach of this Section 11.12; (c) if required or appropriate in any report,
statement or testimony submitted to any Governmental Authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any

 

--------------------------------------------------------------------------------

 

litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after default and during the continuation of
an Event of Default; (g) to any participant or assignee of Agent or Lender or
any prospective participant or assignee; provided, that such participant or
assignee or prospective participant or assignee agrees in writing to be bound by
this Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents. Agent’s and Lender’s
obligations under this Section 11.12 shall supersede all of their respective
obligations under any non-disclosure agreement.

11.13.        Assignment of Rights. Borrower acknowledges and understands that
Agent or Lender may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”), provided that no such assignment shall be made to a direct
competitor of Borrower without the prior written consent of Borrower, which
shall not be unreasonably withheld conditioned or delayed; provided however
Borrower’s consent shall not be required if such assignment occurs following an
Event of Default that is continuing or in connection with the a sale or
disposition of Agent or Lender or all or a portion of a Lender’s loan portfolio,
or any merger, acquisition or corporate reorganization affecting a Lender. After
such assignment the term “Agent” or “Lender” as used in the Loan Documents shall
mean and include such Assignee, and such Assignee shall be vested with all
rights, powers and remedies of Agent and Lender hereunder with respect to the
interest so assigned; but with respect to any such interest not so transferred,
Agent and Lender shall retain all rights, powers and remedies hereby given. No
such assignment by Agent or Lender shall relieve Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Term Note (if any), it will endorse thereon a notation as to the portion of
the principal of the Term Note(s), which shall have been paid at the time of
such transfer and as to the date to which interest shall have been last paid
thereon.

11.14.        Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or Lender. The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

11.15.        Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16.        No Third Party Beneficiaries. No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

11.17.        Agency. Lender hereby irrevocably appoints Pontifax Medison
Finance GP L.P. to act on its behalf as Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

11.18.        Publicity. None of the parties hereto nor any of its respective
member businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or

 

--------------------------------------------------------------------------------

 

delayed), publicize or use (a) the other party’s name (including a brief
description of the relationship among the parties hereto), logo or hyperlink to
such other parties’ web site, separately or together, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the “ Publicity
Materials”); (b) the names of officers of such other parties in the Publicity
Materials; and (c) such other parties’ name, trademarks, servicemarks in any
news or press release concerning such party; provided however, notwithstanding
anything to the contrary herein, no such consent shall be required (i) to the
extent necessary to comply with the requests of any regulators, legal
requirements or laws applicable to such party, including pursuant to any listing
agreement with any national securities exchange (so long as such party provides
prior notice to the other party hereto to the extent reasonably practicable) and
(ii) to comply with Section 11.12.

11.19.        Institutional Accredited Investor or Qualified Institutional
Buyer. The Lender is either (i) an institutional “accredited investor” within
the meaning of Rule 501(a)(1), (2), (3), (7) or (8) of Regulation D promulgated
under the Securities Act or (ii) a “qualified institutional buyer” within the
meaning of Rule 144A promulgated under the Securities Act.

11.20.        Liquidated Damages. The Termination Payment shall be presumed to
be the liquidated damages sustained by the Borrower as the result of the failure
of the Lender to fund in accordance with the terms hereof and the Lender agrees
that it is reasonable under the circumstances currently existing. The Borrower,
the Agent and the Lender expressly agree that: (i) the Termination Payment is
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (ii) there has been a course of conduct
between the Borrower and the Lender giving specific consideration in this
transaction for such agreement to pay the Termination Payment; (iii) the Lender
shall be estopped hereafter from claiming differently than as agreed to in this
paragraph; (iv) the Lender’s agreement to pay the Termination Payment is a
material inducement to the Borrower to enter into this Agreement, and (v) the
Termination Payment represents a good faith, proportional and reasonable
estimate of the damages of the Borrower and that the actual amount of damages to
the Borrower as the result of the failure to fund by the Lender in accordance
with the terms hereof are not easily ascertainable. THE LENDER AND THE BORROWER
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING Termination Payment.

(SIGNATURES TO FOLLOW)

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

 

 

 

 

 

AGENT:

  

BORROWER:

 

 

Pontifax Medison Finance GP L.P

  

SPRING BANK PHARMACEUTICALS, INC.

 

 

 

/s/ Momi Karako

  

Signature:

  

/s/ Jonathan Freve

  

By:  Momi Karako

  

Print Name:

  

Jonathan Freve

 

Title: Partner

  

Title:

  

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

SPEROVIE BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

Signature:

 

/s/ Jonathan Freve

 

 

 

Print Name:

 

Jonathan Freve

 

 

 

Title:

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

LENDERS:

  

 

 

 

Pontifax Medison Finance (Israel) L.P.

  

Pontifax Medison Finance (Cayman) L.P.

 

 

 

/s/ Momi Karako

  

/s/ Momi Karako

  

 

  

By:  Momi Karako

  

By:  Momi Karako

  

 

 

Title: Partner

  

Title: Partner

  

 

 

 

 

 

 

 

 

 

 